DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/112,059 filed 04 December 2020. Claims 1-22 pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 04 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “in the interval 0.05-0.5 mm,” and the claim also recites “preferably 0.1-0.3 mm.” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 recites the limitation "said at least one second gear component bearing" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said at least one second gear component bearing" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said at least one second gear component bearing" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites a first bearing for carrying a radial load of the second gear component and a second bearing for carrying axial load. However, claim 1 recites at least one bearing that carries the radial load. Paragraph [0036] sets forth 23 as a bearing that carries a radial load and 24 as a bearing the carries an axial load. There are no additional bearings to that would fulfill the at least 3 bearings that the combination of claim 1 and 15 produces. Thus, it is unclear how there can be at least one bearing that carries a radial load in claim 1 and an additional bearing that carries a radial load and a bearing that carries axial load, as set forth in claim 15.
Claims 16 and 17 are additionally rejected as depending from a rejected base claim.
Examiner’s Note:
	Claims 11, 13, and 14, are rejected because there is not recitation of “an at least one second gear component bearing” in claim 1. Claim 1 recites “at least one bearing arranged for journaling the second gear component.” However, it is unclear if claims 11, 13, and 14 are referring to the same single bearing, another of the at least one bearings, or are claiming a separate second gear component bearing that is not included in the limitation set forth in claim 1. Examiner suggests amending the claims to better reflect applicant’s intended limitation.
	Claim 15 appears to be a recitation of at least paragraph [0036], but the claim does not account for the bearing already set forth in claim 1. Examiner suggests amending the claims to properly reflect the two bears (one that carries a radial load and another that carries an axial load).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Here, claim 1 recites “the engagement means being designed to allow a radial run out of the clutch unit relative to the second gear component” in lines 10 and 11. Support for this can be found in Figs. 4A, 3B, 4A, 4B, and 5 and additionally in paragraphs [0036], and [0041].

Allowable Subject Matter
Claims 1, 2, 4-10, 12, and 18-22 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A transmission for a vehicle, the transmission comprising a clutch unit connectable to a input shaft of the transmission and an electric motor connected to the clutch unit for transferring torque from the electric motor to the input shaft through the clutch unit, the transmission having a first gear component driven by the electric motor and a second gear component rotationally locked to the clutch unit by an engagement means, the first gear component and the second gear component being engaged with each other for transferring torque from the electric motor to the clutch unit, the transmission further comprising at least one bearing arranged for journaling the second gear component and carrying radial load caused by the electric motor when torque is transferred from the electric motor to the clutch unit, the engagement means being designed to allow a radial run out of the clutch unit relative to the second gear component.
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the claims a specific arrangement of gears, clutches, and an electric motor that are all coupled in a specific configurations and supported by a bearing in a specific way. Further, the engagement means is a specific configuration that is defined by the specification (see 35 U.S.C. 112(f) interpretation above). The prior art of record fails to establish the unique system set forth, in combination with the remaining limitations. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claims 3, 11, and 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 5, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, the rejections under 35 U.S.C. 112(b) must be overcome as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2019/0210446 teaches a transmission with an electric motor, clutch, and at least two gear components that rotationally connect the rotor and clutch. However, the reference fails to teach a bearing that carries a radial load and the engagement means.
2019/0193550 teaches a transmission with an electric motor, clutch, and at least two gear components that rotationally connect the rotor and clutch. However, the reference fails to teach a bearing that carries a radial load and the engagement means.
9789757 teaches a transmission with an electric motor, and clutch. However, the reference fails to teach a bearing that carries a radial load and the engagement means.
2015/0211607 teaches a transmission with an electric motor, clutch, a bearing that radially supports a rotor shaft, and at least two gear components that rotationally connect the rotor and clutch. However, the reference fails to teach the engagement means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659